DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15 and 19 have been amended. 
Claims 2, 10-11, 15-19, 21, 23-24 and 26-33 are currently pending and will be examined on the merits.  

Response to Arguments

Objections withdrawn
The objection to claim 19 of 07/08/2021 has been withdrawn in view of claim amendments. 

Rejections withdrawn
Applicant’s arguments, see pages 12-17, filed 08/12/2021, with respect to the 103 rejection of claims 2, 8, 10-11, 15-18 and 31 as being unpatentable over Maus in view of Cogswell and Hailing Lu and as evidenced by Matin have been fully considered and are persuasive.  The rejection of 07/08/2021 has been withdrawn.  The rejection was withdrawn because the data presented indicating that imiquimod does not activate human TLR8.  

Rejections maintained

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Kim, et al, WO2013/043647A1; International Publication Date 05/28/2013, of record).
Regarding claims 2, 10, 15, 17, and 31, Kim discloses a method wherein an anti-PD-1 antibody and a TLR agonist are administered to a cancer patient (Kim, para. 07 and claim 12 of ‘647) and that this TLR agonist is a TLR7/8 agonist (claim 15 of ‘647). Kim discloses that resiquimod is a TLR7/8 agonist of the invention (Kim, para. 30).  
Regarding Claim 18, Kim discloses the treatment of patients having a variety of cancers with the combination regimen, including patients with colorectal cancer, breast  23).  
Regarding claims 27 and 28, Kim discloses methods of administering treatment agents to cancer patients such as subcutaneous, intravenous, intramuscular, intra-arterial, intradermal, intrathecal, intraperitoneal, epidural injections (Kim, para. 33).
Regarding claims 29 and 30, Kim discloses.   

Response to Arguments
	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argued that the amendment of claim 15 to use “consisting of” rather than “comprising” results in Kim no longer reading on the claims because the method of Kim involves the administration of resiquimod, anti-PD-L1 antibody and irradiated tumor cells.  Applicant argues that the “consisting of” language precludes Kim from use as prior art because of the irradiated tumor cell component.   
Amended claim 15 recites a method for treating tumor or abnormal cell proliferation, in a human subject that is in need of such treatment, comprising administering to said subject a combination consisting of: i) a targeted therapeutic (the anti-PD-L1 antibody), ii) an immunotherapeutic (resiquimod) and iii) (optionally) an effective amount of an additional therapeutic agent, wherein the additional therapeutic 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 15-18, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1, of record) in view of Joachim Maus (Maus, et al US 2009/0182005A1, of record).
Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 for the reasons set forth above. Claim 16 requires that the abnormal cell proliferation of claim 15 is a pre-cancerous lesion.
Kim teaches the induction of B7-H1 (PD-L1) on tumor cells and its engagement with PD-1 on lymphocytes is an adaptive resistance mechanism critical to immune evasion (para. 56).

           Kim does not teach that the abnormal proliferation of cells may be a pre-cancerous lesion. Maus teaches that the progression from precancerous (adenomatous) colon polyps to malignant colorectal cancer depends on a complex pathway involving the activities of activated T lymphocytes and that immunosuppressive factors may play a crucial role in the growth and survival of premalignant colorectal tissue (para. 0012).  Maus suggests that imidazoquinolines, such as resiquimod, are capable of inhibiting the cancerous development of the colon polyp (para 0014).
It would have been prima facie obvious at the time of the effective filing date to treat abnormal cell proliferation which is a precancerous lesion by the method of Kim.  One of skill in the art would have been motivated to do so because Kim teaches that anti-PD-1 blockade can overcome the adaptive resistance mechanism mediated by binding of PD-1 on lymphocytes  to PD-L1 induced on tumor cells, and the teachings of Maus that progression from precancerous colon polyps to malignant colorectal cancer depends on a complex pathway involving the activities of activated T lymphocytes and immunosuppressive factors and that resiquimod is capable of inhibiting the cancerous development of the colon polyp.  One of skill in the art would understand that the adaptive resistance mechanism taught by Kim is an immunosuppressive mechanisms and the anti-PD-1 blockade enhances the activity of activated T lymphocytes by decreasing the immunosuppression induced by binding of PD-1 to PD-L1 according to the teachings of Kim.  One of skill in the art would have been motivated to unleash the .  

Response to Arguments
	Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s arguments are contingent on Kim (or at least the irradiated cell component of the method of Kim) no longer being applicable to the amended claims due to the “consisting of” language added to claim 15.  The examiner addressed how Kim (including the irradiated cells of Kim) still reads on the amended claims.  Maus was included solely to address claim 16 (the claim that mentions precancerous lesions).  Maus does teach that imidazoquinolines, such as resiquimod, are capable of preventing precancerous polyps into cancer.  A person of ordinary skill in the art would have a 

Claims 2, 10, 11, 15, 17, 18, 27, 28, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A13, of record) in view of John Cogswell (Cogswell, et al US 2013/0309250A1, of record).
Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 for the reasons set forth above. 
Regarding claim 11, Kim does not teach that the PD-1 antibody is nivolumab in the combination of resiquimod and a PD-1 antibody that are administered.  
Cogswell teaches the use of PD-1 antibodies that disrupt the PD/PD-L1 pathway for the treatment of cancers.  Cogswell teaches that the anti-PD-1 antibody used was Nivolumab, reading on claim 11 (Cogswell, para. 0006).  Colorectal cancer is within the limitations of the claimed invention (Cogswell, para. 0139).  Moreover, Cogswell teaches that PD-1 blockade may also effectively be combined with standard cancer treatments as well as other immunotherapeutics (Cogswell, para.  0129).   
It would have been prima facie obvious at the time of the effective filing date to use nivolumab as the anti-PD-1 antibody in the method of Kim.  One of skill in the art would be motivated to do so by the teachings of Cogswell on the use of the anti-PD-1 antibody, nivolumab, in the treatment of cancer patients, and the further teachings of Cogswell on the combination of the anti PD-1 blockade with Nivolumab with other modes of treatment.  A person having ordinary skill in the art would have a reasonable .  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s arguments are contingent on Kim (or at least the irradiated cell component of the method of Kim) no longer being applicable to the amended claims due to the “consisting of” language added to claim 15.  The examiner addressed how Kim (including the irradiated cells of Kim) still reads on the amended claims.  Therefore, the “deficiencies” of Kim do not exist.  Cogswell also teaches that nivolumab may be used in conjunction with a host of anti-cancer interventions to form combination therapies.  

Claims 2, 10, 15, 17-19, 21, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1, of record) in view of view of Lixin Li (WO2014/012479, of record)..
Kim teaches the methods of claims 2, 10, 15, 17, 18, and 27-31
Regarding claim 19, Kim does not disclose that oral dosages of the immunotherapeutic are given in the claimed amount, twice per week.  
Li teaches the administration of resiquimod as a TLR7/8 agonist (para. 0185, section v).  Li teaches the oral administration of the described compounds from 0.01 to 150 mg/kg/day (Li, para.  0283).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).
Regarding claim 21, Kim does not disclose wherein weekly administration of the specific intravenous dosages as claimed.  
Li teaches a method of treating abnormal cellular proliferation involving a circulating concentration of 0.01 micro molar to 5 micro molar being preferred (Li, para. 0282).  This corresponds to 0.00314 mg/kg to 1.57 mg/kg of resiquimod.  Further, it is within the purview of one of skill in the art to optimize a dosing regimen in terms of mg/kg administered per dose and the frequency of dosing in order to optimize anti-cancer effects while limiting toxicity.
Li teaches that a variety of routes or modes of administration can be applied, including intravenous (Li, para. 250).  Furthermore, Li teaches examples of weekly administration of an antibody TLR ligand conjugate (Li, para. 0047).  
	Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Kim in view of Li’s 
	Regarding claim 32, Kim does not teach effective concentrations not above 0.02 mg/kg for systemic administration or 0.08 mg/kg for direct intratumoral injection. 
	Li teaches the composition (which includes resiquimod) can be administered from 0.01 to 150 mg/kg/day, orally (Li, para. 0283). The 0.01 mg/kg is less than 0.02 mg/kg and thus meets the limitations of claim 32.  
	Hence, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the 0.01 mg/kg taught by Li to achieve a systematically administered concentration not exceeding 0.02 mg/kg to reduce potential toxicity.  A person having ordinary skill in the art would have a reasonable expectation of success using these concentrations and dosages as they have already been taught as acceptable in the prior art.  

Response to Arguments
	Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s arguments are contingent on the cited prior art (Li) teaching the administration resiquimod-loaded antibody drug conjugates (ADCs) as administration of unconjugated resiquimod would be too toxic.  Applicant cites paragraphs 0006, 0009 and 0286 as evidence of the prior art teaching unconjugated resiquimod being too toxic.  Paragraphs 0006 and 0009 present on the nature of ADC’s in general and how they circulating concentrations, meaning that, for a time, the ADC (and thus the resiquimod) will be circulating systemically throughout the patient at the dosages and concentrations taught by Li. These dosages of resiquimod also read on the instant claims.  
Applicant’s arguments are also partially contingent on Kim (or at least the irradiated cell component of the method of Kim) no longer being applicable to the amended claims due to the “consisting of” language added to claim 15.  The examiner 

Claims 2, 10, 15, 17, 18, 23, 24, 27, 28, 29, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1, of record) in view of Petr Ilyinskii (US 2012/0027806A1, of record).
Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 for the reasons set forth above.
Regarding claim 23 and 33, Kim does not teach wherein the immunotherapeutic in the subject has concentrations ranging between 0.005 micrograms/mL and about 12 micrograms/mL.
Regarding claim 24, Kim does not teach wherein the immunotherapeutic that is in the subject has a local concentration ranging between about 0.05 micrograms/mL, 0.1 micrograms/mL, 0.15 micrograms/mL, 0.2 micrograms/mL, 0.3 micrograms/mL, or 0.4 micrograms/mL, to about 0.5 micrograms/mL.
Ilyinskii teaches of “toxicity reduced dosage” of resiquimod ranging from 0.01 microgram/kg to 100 micrograms/kg (Ilyinskii, para. 0051).  Assuming a density approximately equal to water (1 g/mL), this corresponds to 0.00001 to 0.1 micrograms/mL.  
Hence, it would be obvious for one of ordinary skill in the art at the time of filing of the disclosed invention, to modify the teachings of Kim by starting with the dosing regimen taught by Ilyinskii and arrive at optimal dosing through routine experimentation for the benefit of reducing the toxicity levels of the resiquimod.  

	One of ordinary skill in the art would have a reasonable expectation of success starting with the dosing regimen taught by Illynskii and arriving at optimal dosing through routine experimentation because the dosing regimen has already been taught in the prior art as acceptable and routine experimentation and optimization is within the purview of one of ordinary skill in the art.  

Response to Arguments
	Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s arguments center on the differences between nanocarrier-bound resiquimod and free resiquimod.  Illyinskii teaches that coupling of resiquimod to nanocarriers allows for the resiquimod to elicit effects at higher or lower dosages when compared to free resiquimod (Illyinskii, ¶ 0004-0005).  This does not change the fact that Illyinskii teaches that humans can tolerate dosages of resiquimod from 0.00001 to 0.1 micrograms/mL and that these dosages read on claims 23, 24 and 33.  

Claims 2, 10, 15, 17, 18, and 26-31are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, et al, WO2013/043647A1, of record) in view of Martin Kast (Kast, et al. US 20110077263A1, of record).
Kim teaches the methods of claims 2, 10, 15, 17, 18, 27, 28, 29, 30 and 31 for the reasons set forth above.
Regarding claim 26, Kim does not disclose wherein the dose of the immunotherapeutic is administered orally.  
Kast teaches oral administration of the immunotherapeutic resiquimod (Kast, para. 0068, para. 0120-0122).  
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the teachings of Kast to allow said subject to take the resiquimod in the form of a pill, in order to administer the immunotherapeutic in a manner that is well-known to be suitable in the art of pharmacy, and as suggested by Kast (Kast, para. 0120).  One of ordinary skill in the art would have a reasonable expectation of success administering resiquimod orally as it was already taught in the prior art by Kast that resiquimod may be administered orally.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant cites the multiple routes of administration taught by Kast.  This does not, however, change the fact that Kast does explicitly teach oral administration of resiquimod.  Moreover, Applicant’s arguments are partially contingent on Kim (or at 

Conclusion
Claims 2, 10-11, 15-19, 21, 23-24 and 26-33 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643